Citation Nr: 0532633	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  98-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected Addison's disease (adrenal cortical insufficiency), 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 1997 rating decision rendered by 
the of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).

Procedural history

The veteran served on active duty from January 1968 to 
January 1973.

In an April 1997 rating decision, the RO granted service 
connection for Addison's disease (adrenal cortical 
insufficiency) and assigned a 20 percent rating therefor as 
of October 26, 1994.  In an August 1997 rating decision, the 
RO determined that an effective date of April 29, 1992 was 
appropriate for the assignment of service connection for this 
disorder and the accompanying 20 percent rating.  The veteran 
had indicated timely disagreement with the assignment of the 
20 percent disability rating, and he perfected his appeal by 
submitting a substantive appeal (VA Form 9) that was received 
by the RO in October 1998.

In November 2002, the Board remanded this case in order to 
afford the veteran a personal hearing at the RO before a 
Veterans Law Judge (VLJ).  Such a hearing was held in 
February 2004 and was chaired by the undersigned VLJ; a 
transcript of that hearing has been associated with the 
veteran's VA claims file.

In July 2004, the Board remanded this case in order to obtain 
additional evidence.  The case is again before the Board for 
appellate consideration.

Issue not on appeal

In its July 2004 remand, the Board noted that the veteran's 
representative, at the February 2004 personal hearing, in 
essence raised a claim on behalf of the veteran of 
entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).  The Board noted in its 
remand that it did not appear that the TDIU claim had been 
presented to, or adjudicated by, the RO, and pointed out that 
prior claims for TDIU benefits had been denied by the RO in 
September 2001 and June 2002, without subsequent disagreement 
indicated by the veteran or on his behalf.  The Board further 
noted that, because the veteran's current claim for TDIU had 
not been previously addressed or considered by the RO, it had 
to be referred to the RO for appropriate action, inasmuch as 
the Board was an appellate body and lacked jurisdiction to 
adjudicate the TDIU claim raised by the veteran's 
representative.

Following the Board's remand in July 2004, the RO denied the 
veteran's claim for TDIU later in July 2004, with notice sent 
to the veteran on July 19, 2004, and again in March 2005, 
with notice sent to the veteran on March 29, 2005.  Review of 
the record does not reflect that, as of this date, the 
veteran has disagreed with either decision.  The issue of 
entitlement to TDIU therefore is not in appellate status and 
will not be considered by the Board at this time.


FINDING OF FACT

Competent clinical evidence does not demonstrate any current 
manifestations of service-connected Addison's disease.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected Addison's disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7911 (2005); 
38 C.F.R. § 4.119, Diagnostic Code 7911 (1996) 
[in effect prior to June 6, 1996].




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected Addison's disease (adrenal cortical 
insufficiency), which he alleges renders him susceptible to 
infections. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 1997 rating decision, by the statement 
of the case issued in June 1997, and of the supplemental 
statements of the case issued in August 1997, September 1998, 
July 2002, June 2003, and May 2005, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim. 

Crucially, letters were sent to the veteran in April 2003 and 
August 2004 that were specifically intended to address the 
requirements of the VCAA with reference to the veteran's 
claim.  The letters explained to the veteran that VA was 
processing his claim for an increased rating.  The letters 
discussed the evidentiary requirements pertinent to his 
claim, and specifically set forth the criteria by which 
entitlement to increased disability evaluation for Addison's 
disease can be established.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The veteran 
was advised through these letters that VA was responsible for 
obtaining relevant records from any federal agency, to 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  He was also 
advised that, on his behalf, VA would make reasonable efforts 
to get relevant records not held by a federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The RO's August 2004 letter informed the veteran that he was 
to provide VA with sufficient information so as to enable VA 
to request records from the person or agency that has them, 
and that, if the holder of the records declined to give VA 
the records or asks for a fee to provide them, VA would 
notify the veteran of the problem.  He was specifically 
advised that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a federal department or agency.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  He was specifically advised in the 
August 2004 letter that, "[i]f there is any other evidence 
or information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
April 2003 and August 2004 letters properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
his claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf.  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that under the notice provision of the VCAA a claimant 
must be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  In this case, the veteran's claim was initially 
adjudicated by the RO in April 1997, prior to enactment of 
the VCAA.  Furnishing the veteran with VCAA notice prior to 
this initial, pre-VCAA, adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to do so does not constitute error. See VAOGCPREC 7-2004.  
Subsequent to furnishing the veteran with the VCAA letters in 
April 2003 and August 2004, the RO readjudicated his claim in 
a May 2005 supplemental statement of the case, after the 
veteran had been accorded ample opportunity to present 
evidence and argument. Thus, any VCAA notice deficiency has 
been rectified.    

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice. 

VA has no further duty to notify the veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, extensive VA medical records.  He was 
examined by VA most recently in August 2004, the report of 
which is associated with his claims file.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He presented testimony at a hearing in 
February 2004 before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005) [higher of two 
evaluations].

Specific schedular criteria

The pertinent provisions of 38 C.F.R. § 4.120, at Diagnostic 
Code 7911, relating to rating Addison's disease (adrenal 
cortical hypofunction) reads as follows:

60% - four or more crises during the past year.

40% - three crises during the past year, or five or more 
episodes during the past year.

20% - one or two crises during the past year, or two to four 
episodes during the past year, or weakness and fatigability, 
or corticosteroid therapy required for control.

The regulation [in Note (1)] stipulates that and Addisonian 
"crisis" consists of the rapid onset of peripheral vascular 
collapse (with acute hypotension and shock), with findings 
that may include: anorexia; nausea; vomiting; dehydration; 
profound weakness; pain in abdomen, legs, and back; fever; 
apathy, and depressed mentation with possible progression to 
coma, renal shutdown, and death.

The regulation further stipulates [in Note (2)] that an 
Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.

The above criteria became effective on June 6, 1996, revising 
previously-existing rating criteria.  61 FR 20446, May 7, 
1996.  Prior to June 6, 1996, the criteria for evaluating 
Addison's disease, set forth at 38 C.F.R. § 4.119, Diagnostic 
Code 7911, read as follows:

60% - four or more crises during the past year each 
substantiated by clinical findings of increasingly severe 
hypotension, dehydration and pronounced weakness with 
laboratory evidence such as hyponatremia, hyperpotassemia, 
azotemia, hypoglycemia and cortisol deficiency.

40% - three crises substantiated as for the 60 percent rate 
during the past year; or episodes of lesser symptomatology 
manifested by vomiting, diarrhea, hypotension and marked 
weakness occurring 5 or more times during the past year.

20% - well-established Addison's disease with fewer than 
three crises or less than five episodes of the lesser 
symptomatology during the past year; or with symptoms such as 
weakness and fatigability, continuous medication for control.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected Addison's disease (adrenal cortical 
insufficiency).  This disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.120, Diagnostic Code 
7911 (2005).  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected Addison's disease is 
currently rated under 38 C.F.R. § 4.120, Diagnostic Code 7911 
[Addison's disease (adrenal cortical hypofunction)] (2005).  
Diagnostic Code 7911 is deemed by the Board to be the most 
appropriate because it pertains specifically to the diagnosed 
disability at issue (Addison's disease).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  

While the veteran's representative has suggested that 
Diagnostic Code 7903 (hypothyroidism) could be used, 
Diagnostic Code 7911 specifically pertains to the disability 
at issue; the representative has presented no reason, other 
than offering an alternative standard by which to obtain a 
higher disability evaluation, for the Board to apply criteria 
that are less appropriate than those that pertain directly to 
the disability at issue.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
7911.

Schedular rating

In April 1997, the RO granted service connection for 
Addison's disease, secondary to asthma steroid medication; 
the veteran was service connected for asthma.  The RO relied 
on the findings presented in the report of a November 1996 VA 
examination, in which the examiner noted the veteran's 
history of steroid-dependent asthma since 1979, and found 
that the veteran "does now have secondary adrenal cortical 
insufficiency because he is still on exogenous steroids....He 
says that he had adrenal crisis (sic) in the past, especially 
in July of 1992.  His symptoms of adrenal crisis included 
back pain, testicular pain, leg pain, outside of the leg 
(sic), lethargy and weakness.  There is no history of 
electrolytes abnormality documented."  The report, however, 
also indicates impressions to include steroid-dependent 
asthma, and "[t]here is no clinical evidence of secondary to 
adrenal cortical insufficiency."  

VA medical records dated between 1996 and 2004 reflect 
treatment for a variety of disabilities, to include therapy 
for low testosterone apparently based on the veteran's claim 
of a history of Addison's disease.  A December 2003 VA 
medical record, however, indicates that the veteran "does 
NOT have adrenal insufficiency."  (Emphasis as in original.)  
A February 2004 VA treatment record indicates that laboratory 
testing presented results that "rule[ ] out adrenal 
insufficiency."  A June 2004 VA medical record notes that 
the veteran "does NOT have primary adrenal insufficiency 
based on cosyntropyn stim test."  (Emphasis as in original.)

he veteran underwent a VA examination in August 2004, 
pursuant to the Board's July 2004 remand, that was 
specifically intended to identify the manifestations of his 
adrenal cortical insufficiency, as measured by crises and 
episodes over a yearly period.  The examiner noted that the 
veteran was treated with Prednisone for his asthma, and began 
having multiple other symptoms associated with high-dose 
long-term Prednisone use, to include adrenal suppression.  As 
was noted by the examiner, the veteran had not used oral 
steroids for a significant period of time.  The examiner 
specifically noted, with reference to the December 2003 
treatment record discussed above, that a VA endocrinologist 
had determined that there was no evidence that the veteran 
had adrenal insufficiency, and that "[w]e could find no 
evidence of adrenal crisis of symptoms specifically related 
to adrenal insufficiency."  

In brief, the recent medical evidence in which the question 
of whether or not adrenal cortical insufficiency is 
manifested was addressed shows that this question has 
consistently been answered in the negative; that is, on 
medical review, the veteran was found not to have this 
disability.  Accordingly, the question raised by his claim, 
which is whether the veteran's service-connected Addison's 
disease symptoms are of such severity as to warrant increased 
compensation, must also be answered in the negative, inasmuch 
as whatever his symptoms are, they are apparently not the 
product of Addison's disease (adrenal cortical 
insufficiency). 
In the absence of a current diagnosis of Addison's disease, 
the question of whether he has had Addisonian crises or 
Addisonian episodes, during the past year must also be 
answered in the negative, since the conclusions reached on 
medical review in 2003 and 2004 demonstrate that, whatever 
medical problems the veteran may be experiencing, they are 
not attributable to Addison's disease or adrenal cortical 
insufficiency.  It necessarily follows that an increased 
rating cannot be granted.

The veteran has contended that his service-connected 
Addison's disease renders him susceptible to infections and 
causes him to be anemic [see the February 2004 hearing 
transcript, pages 4, 7].  Setting aside the accuracy of the 
veteran's assertions (June 2001 laboratory testing indicated 
that the red blood cell count and morphology were normal), it 
is now well-settled that as a lay person without medical 
training he is not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The Board places no weight on the veteran's 
statement concerning symptomatology he claims is related to 
the Addison's disease.  

While the Board's decision is based on the fact that 
Addison's disease is not currently shown by competent medical 
evidence, thereby obviating any plausible claim for an 
increased rating for that disorder, the Board will not 
challenge the underlying premise of his claim, that Addison's 
disease has been service connected and is rated 20 percent 
disabling.  The RO's determination will not be disturbed 
herein.

Fenderson considerations

This case involves the veteran's appeal of the initial 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Here, in view of the fact that it has been determined that 
adrenal cortical insufficiency is not deemed to be 
manifested, and indeed may never have existed, it cannot be 
said that the veteran's service-connected Addison's disease 
has changed appreciably since service connection was granted.  
Accordingly, the 20 percent disability rating that has been 
in effect since April 29, 1992, the date of assignment of 
service connection, is the appropriate rating since that 
date.  This applies to both the former and current schedular 
criteria.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and Bagwell v. 
Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

Neither the veteran nor his representative has identified any 
factors that may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  Clearly, in 
the absence of findings that the service-connected disability 
is currently manifested, such exceptional or unusual factors 
that would warrant a rating outside the schedular 
considerations would be unlikely.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
Again, in the absence of a current disability, there is in 
fact no evidence that warrants consideration of the award of 
an extraschedular rating.  Any possible occupational 
impairment the veteran may have is easily covered by the 20 
percent rating currently assigned for this disability.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected Addison's disease presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005), as applied to 
the provisions of 38 C.F.R. § 4.120, Diagnostic Code 7911, or 
the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7911 (in 
effect prior to June 6, 1996).  Accordingly, referral of this 
issue to appropriate VA officials for consideration of an 
extraschedular evaluation on this basis is not warranted.  


ORDER

An increased disability rating for service-connected 
Addison's disease (adrenal cortical insufficiency) is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


